

116 HJ 7 IH: Proposing an amendment to the Constitution of the United States to abolish the electoral college and to provide for the direct election of the President and Vice President of the United States.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 7IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Cohen (for himself, Mr. Cooper, Mr. Garamendi, and Ms. Brownley of California) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to abolish the electoral college
			 and to provide for the direct election of the President and Vice President
			 of the United States.
	
 Whereas the Founders of the Nation established the electoral college in an era of limited nationwide communication and information sharing;
 Whereas the electoral college is premised on an antiquated theory that citizens will have a better chance of knowing about electors from their home States than about Presidential candidates from out of State;
 Whereas the development of mass media and the Internet has made information about Presidential candidates easily accessible to United States citizens across the country and around the world;
 Whereas citizens now have a far better chance of knowing about out-of-State Presidential candidates than about Presidential electors from their home State;
 Whereas Thomas Jefferson wrote, “I am not an advocate for frequent changes in laws and constitutions, but laws and institutions must go hand in hand with the progress of the human mind. As that becomes more developed, more enlightened, as new discoveries are made, new truths discovered and manners and opinions change, with the change of circumstances, institutions must advance also to keep pace with the times. We might as well require a man to wear still the coat which fitted him when a boy as civilized society to remain ever under the regimen of their barbarous ancestors.”;
 Whereas since the Nation’s founding, United States citizens have amended the Constitution to expand the opportunity for citizens to directly elect their elected leaders;
 Whereas the 15th Amendment guarantees the right of all citizens to vote regardless of race; Whereas the 19th Amendment guarantees the right of all citizens to vote regardless of gender;
 Whereas the 26th Amendment guarantees the right of all citizens 18 years of age and older to vote regardless of age;
 Whereas the 17th Amendment establishes both a precedent and a preference for the direct election of citizens’ elected representatives; and
 Whereas the electoral college has become an anachronism: Now, therefore, be it  That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The President and Vice President shall be elected by the people of the several States and the district constituting the seat of government of the United States.
 2.The electors in each State shall have the qualifications requisite for electors of the most populous branch of the legislature of the State; although Congress may establish uniform age qualifications.
 3.Each elector shall cast a single vote for two persons who have consented to the joining of their names as candidates for President and Vice President. No elector shall be prohibited from casting a vote for a candidate for President or Vice President because either candidate, or both, are inhabitants of the same State as the elector.
 4.The pair of candidates having the greatest number of votes for President and Vice President shall be elected.
 5.The times, places, and manner of holding such elections and entitlement to inclusion on the ballot shall be determined by Congress.
 6.The Congress may by law provide for the case of the death or any other disqualification of any candidate for President or Vice President before the day on which the President-elect or Vice President-elect has been chosen; and for the case of a tie in any election.
 7.This article shall take effect one year after the first day of January following ratification. . 